Title: To Thomas Jefferson from Ira H. Taylor, 30 October 1824
From: Taylor, Ira H.
To: Jefferson, Thomas


Hond Sir
Canonsburgh. Pa
Oct 30th AD 1824—
I take the liberty of forwarding to you a Prospectus, which the members of this Institution are now presenting to the patronage of an enlightened community—Should you or any in your vicinity, be disposed to favor our undertaking such favors will be received with gratitude—yours with respectIra. H. TaylorPS The prospects of the College continue flattering.If this paper could be returned by the first of Jany it would be desirable.I H Taylor